Citation Nr: 0532094	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  02-06 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement service connection for a psychiatric disability, 
characterized as major depression.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active duty from December 1969 to December 
1971 and was discharged under honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that he has a current psychiatric 
disability that had its onset or is otherwise related to his 
period of active service.  Service medical records reflect 
treatment for syncope with possible hyperventilation in 
December 1969 and complaints of a nervous stomach during 
divorce proceedings in June 1971.  He was referred to a 
psychiatric clinic in June 1971 for assessment of situational 
and chronic depression.  Following psychiatric consult, it 
was concluded that he did not exhibit a mental disturbance 
and was handling the emotional disturbance in his family 
adequately.  The impression was acute situational reaction, 
mild.  No psychiatric disability was found on his separation 
examination later that year.  

The veteran filed for VA compensation benefits for physical 
disability after discharge from service in 1971 and did not 
mention any psychiatric disability.  A VA examination in July 
1994 noted that the veteran had coronary artery disease and a 
quadruple bypass surgery three years earlier and currently 
exhibited depression reaction.  VA outpatient clinic notes 
dated in 1999 reflect that the veteran was interested in and 
joined a "Vietnam group", described post-traumatic stress 
disorder symptoms and exhibited depression and anxiety about 
his heart disease and family situation.  The diagnosis was 
major depressive episode.  VA progress notes in 2000 reflect 
further treatment for a major depressive disorder.  

Though the veteran did not exhibit a psychiatric disability 
in service, he did exhibit psychiatric symptoms, and the 
record establishes a current diagnosis of psychiatric 
disability.  On review, the Board believes that an 
examination is therefore warranted to determine whether 
current psychiatric disability is related to active duty.  
See 38 C.F.R. § 3.159 (2005).



Accordingly, this case is REMANDED as follows:

1. The veteran should be scheduled for a 
VA examination to determine the nature and 
extent of any psychiatric disability.  If 
a psychiatric disability is diagnosed, the 
examiner should indicate whether there is 
a 50 percent probability or greater that 
current psychiatric disability is related 
to his period of active service.  The 
examiner should reconcile any findings 
with the service medical records, 
including the psychiatric consult in June 
1971 and the separation examination 
report, the July 1994 VA examination 
report, and the VA progress notes dated in 
1999 and 2000. The claims folder and a 
copy of this remand should be available 
for review in conjunction with the 
examination.

2. Upon completion of the requested 
development and any additional development 
deemed appropriate, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for a 
psychiatric disability.  All applicable 
laws and regulations should be considered.  
If the benefit sought on appeal remains 
denied, the appellant should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

